      Case 2:19-cv-11534-GCS-EAS ECF No. 1 filed 05/24/19     PageID.1   Page 1 of 8



 1

 2
                      UNITED STATES DISTRICT COURT
 3                FOR THE EASTERN DISTRICT OF MICHIGAN
 4
                                           ) Case No.: 2:19-cv-11534
 5   DEBORA PINES,                         )
                                           )
 6               Plaintiff,                )
 7
           v.                              )
                                           )
 8   R1 RCM, INC. d/b/a MEDICAL            ) JURY TRIAL DEMANDED
     FINANCIAL SOLUTIONS,                  )
 9
                                           )
10                  Defendant.             )
11
                                     COMPLAINT
12

13         DEBORA PINES (“Plaintiff”), by and through her attorneys, KIMMEL &

14   SILVERMAN, P.C., alleges the following against R1 RCM, INC. d/b/a
15
     MEDICAL FINANCIAL SOLUTIONS (“DEFENDANT”):
16

17                                 INTRODUCTION
18
           1.    Plaintiff’s Complaint is based on the Fair Debt Collection Practices
19
     Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Telephone Consumer Protection
20

21   Act, 47 U.S.C. §227.
22
                              JURISDICTION AND VENUE
23
           2.    This Court’s jurisdiction arises under 15 U.S.C. § 1692k(d), which
24

25
     states that such actions may be brought and heard before “any appropriate United

26

27                                        -1-

28
                                  PLAINTIFF’S COMPLAINT
      Case 2:19-cv-11534-GCS-EAS ECF No. 1 filed 05/24/19         PageID.2    Page 2 of 8



 1   States district court without regard to the amount in controversy,” and 28 U.S.C. §
 2
     1331, which grants this Court original jurisdiction of all civil actions arising under
 3
     the laws of the United States.
 4

 5         3.     Jurisdiction of this Court arises under 28 U.S.C. § 1331. See Mims v.

 6   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
 7
           4.     Defendant regularly conducts business in the State of Michigan, thus,
 8
     personal jurisdiction is established.
 9

10         5.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2).
11
                                             PARTIES
12
           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
13

14
           7.     Plaintiff is a natural person residing in Harper Woods, Michigan

15   48225.
16
           8.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
17
     §1692a(3).
18

19         9.     Defendant is a corporation with its principal place of business located

20   at 225 N. Rose St., Kalamazoo, MI 49007.
21
           10.    Defendant is a “person” as that term is defined by 47 U.S.C.
22
     §153(39).
23

24         11.    Defendant is a “debt collector” as that term is defined by 15 U.S.C.

25   §1692 a(6), and sought to collect a debt from Plaintiff.
26

27                                             -2-

28
                                      PLAINTIFF’S COMPLAINT
      Case 2:19-cv-11534-GCS-EAS ECF No. 1 filed 05/24/19         PageID.3      Page 3 of 8



 1         12.    Defendant acted through its agents, employees, officers, members,
 2
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 3
     representatives, and insurers.
 4

 5                             FACTUAL ALLEGATIONS

 6         13.    Plaintiff has a cellular telephone.
 7
           14.    Plaintiff has only used this phone as a cellular telephone.
 8
           15.    Defendant placed repeated harassing telephone calls to Plaintiff on her
 9

10   home and cellular telephone numbers regarding an alleged medical debt that was
11
     incurred primarily for personal, family or household purposes.
12
           16.    Defendant’s collectors called Plaintiff from telephone numbers
13

14
     including, but not limited to: (877) 295-8833. The undersigned has confirmed that

15   this number belongs to Defendant.
16
           17.    Plaintiff received automated calls on her cellular telephone that would
17
     begin with a pre-recorded voice prior to Plaintiff spoke with live callers speaking
18

19   on Defendant’s behalf.

20         18.    Soon after the calls began Plaintiff told Defendant to stop calling her.
21
           19.    Once Defendant was aware that its calls were unwanted, its continued
22
     calls could have served no lawful purpose, and could only have been placed for the
23

24   purpose of harassment.

25

26

27                                            -3-

28
                                      PLAINTIFF’S COMPLAINT
      Case 2:19-cv-11534-GCS-EAS ECF No. 1 filed 05/24/19            PageID.4   Page 4 of 8



 1         20.    However, Defendant ignored Plaintiff’s request and continued calling
 2
     Plaintiff, knowing at all times that its calls were unwanted.
 3
           21.    Defendant’s calls were not placed for emergency purposes.
 4

 5         22.    Defendant’s actions as described herein were taken with the intent to

 6   harass, upset, and coerce payment from Plaintiff.
 7

 8
                              COUNT I
 9
            DEFENDANT VIOLATED §§ 1692d and d(5) OF THE FDCPA
10
           23.    A debt collector violates §1692d by engaging in any conduct the
11

12   natural consequence of which is to harass, oppress, or abuse any person in

13   connection with the collection of a debt.
14
           24.    A debt collector violates §1692d(5) by causing a telephone to ring or
15
     engaging any person in telephone conversation repeatedly or continuously with
16

17   intent to annoy, abuse, or harass any person at the called number.
18         25.    Defendant violated these sections when it placed repeated and
19
     continuous harassing telephone calls to Plaintiff on both her home and cellular
20
     telephone numbers within the one year period preceding the filing of this
21

22   Complaint knowing at all times that its calls were unwanted.
23

24

25

26

27                                           -4-

28
                                     PLAINTIFF’S COMPLAINT
      Case 2:19-cv-11534-GCS-EAS ECF No. 1 filed 05/24/19        PageID.5   Page 5 of 8



 1

 2                            COUNT II
             DEFENDANT VIOLATED THE TELEPHONE CONSUMER
 3
                           PROTECTION ACT
 4
           26.    Plaintiff incorporates the forgoing paragraphs as though the same
 5

 6   were set forth at length herein.

 7         27.    Defendant initiated multiple automated telephone calls to Plaintiff’s
 8
     cellular telephone number.
 9
           28.    Defendant’s initiated these automated calls to Plaintiff using an
10

11   automatic telephone dialing system.
12
           29.    Defendant repeatedly placed non-emergency calls to Plaintiff’s
13
     cellular telephone.
14

15
           30.    Under § 227(b)(3)(A) of the TCPA, a person or entity may bring a

16   private cause of action in an appropriate court based on a violation of the TCPA or
17
     the regulations prescribed under the TCPA to enjoin such violation.
18
           31.    Under § 227(b)(3)(B) of the TCPA, a person or entity may bring a
19

20   private cause of action in an appropriate court “to recover for actual monetary loss

21   from such a violation, or to receive $500 in damages for each such violation
22
     whichever is greater.”
23

24

25

26

27                                              -5-

28
                                        PLAINTIFF’S COMPLAINT
      Case 2:19-cv-11534-GCS-EAS ECF No. 1 filed 05/24/19           PageID.6   Page 6 of 8



 1         32.    Based upon the conduct of Defendant, Plaintiff avers that the
 2
     enhancement of damages provided for by the TCPA allowing for Plaintiff to
 3
     recover up to $1,500 per call/violation be applied to calls placed.
 4

 5         33.    Defendant’s conduct violated § 227(b)(1)(A)(iii) of the TCPA by

 6   placing repeated calls using an automatic telephone dialing system to Plaintiff’s
 7
     cellular telephone.
 8
           34.    Defendant’s calls to Plaintiff’s cellular telephone after she revoked
 9

10   consent were not made with Plaintiff’s prior express consent.
11
           35.    Defendant’s acts as described above were done with malicious,
12
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
13

14
     under the law and with the purpose of harassing Plaintiff.

15         36.    The acts and/or omissions of Defendant were done unfairly,
16
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
17
     lawful right, legal defense, legal justification or legal excuse.
18

19         37.    As a result of the above violations of the TCPA, Plaintiff has suffered

20   the losses and damages as set forth above entitling Plaintiff to an award of
21
     statutory, actual and trebles damages.
22

23

24

25

26

27                                            -6-

28
                                      PLAINTIFF’S COMPLAINT
      Case 2:19-cv-11534-GCS-EAS ECF No. 1 filed 05/24/19        PageID.7    Page 7 of 8



 1

 2
                                 PRAYER FOR RELIEF
 3
        WHEREFORE, Plaintiff, DEBORA PINES, respectfully prays for a judgment
 4

 5   as follows:

 6                 a.   All actual damages suffered pursuant to 15 U.S.C. §
 7
                        1692k(a)(1);
 8
                   b.   Statutory damages of $1,000.00 for the violation of the
 9

10                      FDCPA pursuant to 15 U.S.C. § 1692k(a)(2)(A);
11
                   c.   All reasonable attorneys’ fees, witness fees, court costs
12
                        and other litigation costs, pursuant to 15 U.S.C. § 1693k(a)(3);
13

14
                   d.   All actual damages suffered pursuant to 47 U.S.C.

15                      § 227(b)(3)(A); and
16
                   e.   All actual damages suffered pursuant to 47 U.S.C. §
17
                        227(b)(3)(A);
18

19                 f.   Statutory damages of $500.00 per violative telephone call

20                      pursuant to 47 U.S.C. § 227(b)(3)(B);
21
                   g.   Treble damages of $1,500.00 per violative telephone call
22
                        pursuant to 47 U.S.C. §227(b)(3);
23

24                 h.   Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and

25                 i.   Any other relief deemed appropriate by this Honorable Court.
26

27                                            -7-

28
                                    PLAINTIFF’S COMPLAINT
      Case 2:19-cv-11534-GCS-EAS ECF No. 1 filed 05/24/19   PageID.8   Page 8 of 8



 1

 2
                           DEMAND FOR JURY TRIAL
 3
            PLEASE TAKE NOTICE that Plaintiff, DEBORA PINES, demands a jury
 4

 5   trial in this case.

 6

 7
                                 RESPECTFULLY SUBMITTED,
 8
     Dated: 5/24/19         By: /s/ Amy L. Bennecoff Ginsburg
 9
                                 Amy L. Bennecoff Ginsburg, Esq.
10                               Kimmel & Silverman, P.C.
11                               30 East Butler Pike
                                 Ambler, PA 19002
12                               Phone: (215) 540-8888
                                 Facsimile: (877) 788-2864
13
                                 Email: aginsburg@creditlaw.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27                                      -8-

28
                                PLAINTIFF’S COMPLAINT
